Title: To James Madison from James Rush, 2 May 1813
From: Rush, James
To: Madison, James


Sir
Philadelphia May the 2nd. 1813
I beg leave, respectfully, to be allowed an expression of the great sense of obligation I feel for the distinguished mark of confidence and favour with which you have been pleased to honor me, by the appointment under the government of the United States lately received at your hands. In tendering you my profound and most respectful acknowledgments for so flattering a notice I have only to add, as the best and only return in my power, that it will be my constant aim to endeavour to justify by a diligent and faithful attention to the duties of the post; the good opinion which you have been pleased to bestow, in advance, upon me. I have the honor to be with the highest respect your most Obt. Svt.
James Rush
